DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 7/25/2022 has been entered. Claims 1-4, 7, 10-11, 13, 15-16 and 18-20 have been amended. Claims 1-20 are still pending in this application, with claims 1, 15 and 20 being independent.


Claim Objections

Claim 16 is objected to because of the following informalities:  Claim 16 line 2 should read: “…wherein said first communications device is the first end device…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torsner et al. (US 2010/0085927, hereinafter Torsner) in view of Medles et al. (US 2019/0222394, hereinafter Medles), and further in view of Sammour et al. (US 2008/0043619, hereinafter Sammour). 

Regarding claim 1, Torsner discloses a method of operating a first communications device including a transmitter, the method comprising: identifying, at the first communications device, a first packet flow for which end to end retransmission of packets is supported between a first end device, located at a first end of the first packet flow, and a second end device, said second end device being located at a second end of the first packet flow [Torsner Figure 1 discloses a mobile radio communication system which includes eNB and mobiles (Torsner Figure 1). Torsner Figure 11 discloses block diagrams of base station and UE which also include transceivers (Torsner Figure 11). Torsner Figure 9 discloses communication over a radio link between two radio stations (i.e. first and second end devices located at each end of the packet flow). Torsner Figure 10 discloses a method where a radio connection is established between radio stations, and a retransmission can be requested for data units between two radio stations (Torsner Figure 10, step S4; Torsner paragraph 0045). This indicates support for end to end retransmission of packets for a packet flow between two end devices];
Assigning, at the first communications device, said first packet flow, which was identified, to a Hybrid Automatic Repeat Request (HARQ) process which does not require generation of acknowledgements (ACKs ) or negative acknowledgements (NAKs) from a device receiving data corresponding to said packet flow via a radio link extending between the first end device and a base station used in communicating packets in said first packet flow, said base station being a separate device which is separate from said first end device and said second end device [Torsner discloses that a radio resource is allocated to transmit data units over radio connection (Torsner Figure 10 step S2 and paragraph 0045). The resource is associated with an ARQ process for the connection (Torsner Figure 10, step S3 and paragraph 0045). The ARQ process may be a hybrid ARQ (HARQ) identifier (Torsner paragraph 0015); which indicates assigning the flow to a HARQ process. Torsner Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Furthermore, Torsner Figure 9 discloses communication over a radio link between two radio stations; and the technology may be applied in any radio communication between radio stations (Torsner paragraph 0044)],
Said first communications device being one of said first end device and said base station; and communicating data corresponding to said first packet flow over said radio link as part of communicating packets of said first packet flow between the first and said second end devices [Torsner discloses regarding transmitting data using the scheduled resource between two radio stations (Torsner Figure 10 steps S4, S5 and paragraph 0045). Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Torsner Figure 9 discloses communication over a radio link between two radio stations; and the technology may be applied in any radio communication between radio stations (Torsner paragraph 0044). This indicates that the first communications device can be a base station or a radio station].
Torsner does not expressly disclose features of HARQ process which does not require generation of ACKs or NAKs; and assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression.
However, in the same or similar field of invention, Medles discloses that the HARQ ACK information transmission may be skipped when some rules or scenarios are satisfied (Medles paragraph 0024). For example, a determination on whether to skip the HARQ ACK feedback transmission can be made based on an indication in the DCI (Medles paragraph 0040). In other words, a packet flow to a HARQ process may not require generation of ACKs or NAKs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner to have the feature of assigning the packet flow to a HARQ process which does not require generation of ACKs or NAKs from a device receiving data corresponding to the flow; as taught by Medles. The suggestion/motivation would have been to reduce uplink overhead in the network and save UE power consumption (Medles paragraphs 0006 and 0008).
Torsner and Medles do not expressly disclose the feature of assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression.
However, in the same or similar field of invention, Sammour discloses that a parameter for each HARQ process may indicate whether HARQ feedback reporting (i.e. HARQ ACK/NACK) is allowed for that particular HARQ process or not (Sammour paragraph 0072). This means that the HARQ process ID indicates whether HARQ feedback can be restricted or suppressed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner and Medles to have the feature of assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression; as taught by Sammour. The suggestion/motivation would have been to improve robustness of HARQ feedback (Sammour paragraph 0076).

Regarding claim 4, Torsner, Medles and Sammour disclose the method of claim 1. Torsner, Medles and Sammour further disclose wherein the first communications device is said base station; and wherein said first end device is a User Equipment (UE) device [Torsner Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Torsner Figures 9 and 10 disclose examples of communication between two radio stations, which can be a UE and a base station or any radio stations employing ARQ type protocol (Torsner paragraphs 0044-0045). Torsner Figure 11 further discloses a block diagram of a UE (Torsner Figure 11, paragraph 0046)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 8, Torsner, Medles and Sammour disclose the method of claim 1. Torsner, Medles and Sammour further disclose regarding designating K HARQ process IDs, corresponding to K HARQ processes, to be used to mean no ACK/NACK expected, said K HARQ processes to be used for transport blocks (TBs) on which HARQ is to be suppressed [Sammour discloses that a plurality of HARQ processes (which also indicates process IDs) and ARQ queues are mapped such that acknowledged mode (AM) packets may be mapped to certain HARQ processes (Sammour paragraph 0071). This indicates K HARQ processes and corresponding process IDs. Sammour further discloses that a parameter for each HARQ process may indicate whether HARQ feedback reporting (i.e. HARQ ACK/NACK) is allowed for that particular HARQ process or not (Sammour paragraph 0072). This means that the HARQ process ID indicates whether HARQ feedback (ACK/NACK) can be restricted or suppressed]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 15, Torsner discloses a first communications device comprising: a receiver; a transmitter; and a processor configured to: control the first communications device to: identify, at the first communications device, a first packet flow for which end to end retransmission of packets is supported between a first end device, located at a first end of the first packet flow, and a second end device, said second end device being located at a second end of the first packet flow [Torsner Figure 1 discloses a mobile radio communication system which includes eNB and mobiles (Torsner Figure 1). Torsner Figure 11 discloses block diagrams of base station and UE which also include transceivers, controller, HARQ processor, etc. (Torsner Figure 11). Torsner Figure 9 discloses communication over a radio link between two radio stations (i.e. first and second end devices located at each end of the packet flow). Torsner Figure 10 discloses a method where a radio connection is established between radio stations, and a retransmission can be requested for data units between two radio stations (Torsner Figure 10, step S4; Torsner paragraph 0045). This indicates support for end to end retransmission of packets for a packet flow between two end devices]; 
Assigning, at the first communications device, said first packet flow, which was identified, to a Hybrid Automatic Repeat Request (HARQ) process which does not require generation of acknowledgements (ACKs ) or negative acknowledgements (NAKs) from a device receiving data corresponding to said packet flow via a radio link extending between the first end device and a base station used in communicating packets in said first packet flow, said base station being a separate device which is separate from said first end device and said second end device [Torsner discloses that a radio resource is allocated to transmit data units over radio connection (Torsner Figure 10 step S2 and paragraph 0045). The resource is associated with an ARQ process for the connection (Torsner Figure 10, step S3 and paragraph 0045). The ARQ process may be a hybrid ARQ (HARQ) identifier (Torsner paragraph 0015); which indicates assigning the flow to a HARQ process. Torsner Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Furthermore, Torsner Figure 9 discloses communication over a radio link between two radio stations; and the technology may be applied in any radio communication between radio stations (Torsner paragraph 0044)],
Said first communications device being one of said first end device and said base station, and operate i) said transmitter to transmit data corresponding to said first packet flow to the first end device or ii) operate said receiver to receive data corresponding to said first packet flow from the first end device [Torsner discloses regarding transmitting data using the scheduled resource between two radio stations (Torsner Figure 10 steps S4, S5 and paragraph 0045). Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Torsner Figure 9 discloses communication over a radio link between two radio stations; and the technology may be applied in any radio communication between radio stations (Torsner paragraph 0044). This indicates that the first communications device can be a base station or a radio station].  
Torsner does not expressly disclose features of HARQ process which does not require generation of ACKs or NAKs; and assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression.
However, in the same or similar field of invention, Medles discloses that the HARQ ACK information transmission may be skipped when some rules or scenarios are satisfied (Medles paragraph 0024). For example, a determination on whether to skip the HARQ ACK feedback transmission can be made based on an indication in the DCI (Medles paragraph 0040). In other words, a packet flow to a HARQ process may not require generation of ACKs or NAKs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner to have the feature of assigning the packet flow to a HARQ process which does not require generation of ACKs or NAKs from a device receiving data corresponding to the flow; as taught by Medles. The suggestion/motivation would have been to reduce uplink overhead in the network and save UE power consumption (Medles paragraphs 0006 and 0008).
Torsner and Medles do not expressly disclose the feature of assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression.
However, in the same or similar field of invention, Sammour discloses that a parameter for each HARQ process may indicate whether HARQ feedback reporting (i.e. HARQ ACK/NACK) is allowed for that particular HARQ process or not (Sammour paragraph 0072). This means that the HARQ process ID indicates whether HARQ feedback can be restricted or suppressed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner and Medles to have the feature of assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression; as taught by Sammour. The suggestion/motivation would have been to improve robustness of HARQ feedback (Sammour paragraph 0076).

Regarding claim 16, Torsner, Medles and Sammour disclose the first communications device of claim 15. Torsner, Medles and Sammour further disclose wherein said first communications device is the first end device, the first end device being a User Equipment (UE) device; and wherein said processor is configured to control the first communications device to operate said transmitter to transmit data corresponding to first packet flow to the base station over said radio link [Torsner Figures 9 and 10 disclose examples of communication between two radio stations, which can be a UE and a base station or any radio stations employing ARQ type protocol (Torsner paragraphs 0044-0045). Torsner Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Torsner Figure 11 further discloses a block diagram of a UE (Torsner Figure 11, paragraph 0046)]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 17, Torsner, Medles and Sammour disclose the first communications device of claim 15. Torsner, Medles and Sammour further disclose wherein said processor is further configured to:
designate K HARQ process IDs, corresponding to K HARQ processes, to be used to mean no ACK/NACK expected, said K HARQ processes to be used for transport blocks (TBs) on which HARQ is to be suppressed [Sammour discloses that a plurality of HARQ processes (which also indicates process IDs) and ARQ queues are mapped such that acknowledged mode (AM) packets may be mapped to certain HARQ processes (Sammour paragraph 0071). This indicates K HARQ processes and corresponding process IDs. Sammour further discloses that a parameter for each HARQ process may indicate whether HARQ feedback reporting (i.e. HARQ ACK/NACK) is allowed for that particular HARQ process or not (Sammour paragraph 0072). This means that the HARQ process ID indicates whether HARQ feedback (ACK/NACK) can be restricted or suppressed]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 19, Torsner, Medles and Sammour disclose the first communications device of claim 15. Torsner, Medles and Sammour further disclose wherein the first communications device is said base station; and wherein said processor is configured to control said receiver to receive data corresponding to said first packet flow from the first end device via said radio link [Torsner Figures 9 and 10 disclose examples of communication between two radio stations, which can be a UE and a base station or any radio stations employing ARQ type protocol (Torsner paragraphs 0044-0045). Torsner Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station, and communicating with end devices such as radio stations]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 20, Torsner discloses a non-transitory computer readable medium including computer executable instructions which when executed by a processor of a first communications device cause the first communications device to perform the steps of: identifying, at the first communications device, a first packet flow for which end to end retransmission of packets is supported between a first end device, located at a first end of the first packet flow, and a second end device, said second end device being located at a second end of the first packet flow [Torsner Figure 1 discloses a mobile radio communication system which includes eNB and mobiles (Torsner Figure 1). Torsner Figure 11 discloses block diagrams of base station (first device) and UE which also include transceiver, controller and processor (Torsner Figure 11). Torsner also discloses that the invention may be embodied in computer readable medium and executed by a processor (Torsner paragraph 0032). Torsner Figure 9 discloses communication over a radio link between two radio stations (i.e. first and second end devices located at each end of the packet flow). Torsner Figure 10 discloses a method where a radio connection is established between radio stations, and a retransmission can be requested for data units between two radio stations (Torsner Figure 10, step S4; Torsner paragraph 0045). This indicates support for end to end retransmission of packets for a packet flow between two end devices],
Assigning, at the first communications device, said first packet flow, which was identified, to a Hybrid Automatic Repeat Request (HARQ) process which does not require generation of acknowledgements (ACKs ) or negative acknowledgements (NAKs) from a device receiving data corresponding to said packet flow via a radio link extending between the first end device and a base station used in communicating packets in said first packet flow, said base station being a separate device which is separate from said first end device and said second end device [Torsner discloses that a radio resource is allocated to transmit data units over radio connection (Torsner Figure 10 step S2 and paragraph 0045). The resource is associated with an ARQ process for the connection (Torsner Figure 10, step S3 and paragraph 0045). The ARQ process may be a hybrid ARQ (HARQ) identifier (Torsner paragraph 0015); which indicates assigning the flow to a HARQ process. Torsner Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Furthermore, Torsner Figure 9 discloses communication over a radio link between two radio stations; and the technology may be applied in any radio communication between radio stations (Torsner paragraph 0044)],
Said first communications device being one of said first end device and said base station; and communicating data corresponding to said first packet flow over said radio link as part of communicating packets of said first packet flow between the first and said second end devices [Torsner discloses regarding transmitting data using the scheduled resource between two radio stations (Torsner Figure 10 steps S4, S5 and paragraph 0045). Figures 4-5 disclose a HARQ controller and HARQ entity comprising HARQ processes which may be located at a base station. Torsner Figure 9 discloses communication over a radio link between two radio stations; and the technology may be applied in any radio communication between radio stations (Torsner paragraph 0044). This indicates that the first communications device can be a base station or a radio station].
Torsner does not expressly disclose features of HARQ process which does not require generation of ACKs or NAKs; and assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression.
However, in the same or similar field of invention, Medles discloses that the HARQ ACK information transmission may be skipped when some rules or scenarios are satisfied (Medles paragraph 0024). For example, a determination on whether to skip the HARQ ACK feedback transmission can be made based on an indication in the DCI (Medles paragraph 0040). In other words, a packet flow to a HARQ process may not require generation of ACKs or NAKs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner to have the feature of assigning the packet flow to a HARQ process which does not require generation of ACKs or NAKs from a device receiving data corresponding to the flow; as taught by Medles. The suggestion/motivation would have been to reduce uplink overhead in the network and save UE power consumption (Medles paragraphs 0006 and 0008).
Torsner and Medles do not expressly disclose the feature of assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression.
However, in the same or similar field of invention, Sammour discloses that a parameter for each HARQ process may indicate whether HARQ feedback reporting (i.e. HARQ ACK/NACK) is allowed for that particular HARQ process or not (Sammour paragraph 0072). This means that the HARQ process ID indicates whether HARQ feedback can be restricted or suppressed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner and Medles to have the feature of assigning said first packet flow to a HARQ process including assigning said first packet flow to a HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression; as taught by Sammour. The suggestion/motivation would have been to improve robustness of HARQ feedback (Sammour paragraph 0076).

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Torsner, Medles, Sammour, and further in view of Park et al. (US 2009/0238128, hereinafter Park).

Regarding claim 5, Torsner, Medles and Sammour disclose the method of claim 4. Although Torsner, Medles and Sammour disclose that the parameter for HARQ process may be configured during a setup procedure (Sammour paragraph 0072); Torsner, Medles and Sammour do not expressly disclose wherein said HARQ process ID for the first packet flow is communicated in a RRC IE.
However, in the same or similar field of invention, Park discloses that the HARQ process IDs can be allocated by being included in an RRC message during call set up or radio bearer setup (Park paragraph 0087). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner, Medles and Sammour to have the feature of HARQ process ID for the first packet flow is communicated in a RRC IE; as taught by Park. The suggestion/motivation would have been to provide efficient use of radio resources in the wireless communication system (Park paragraph 0018).

Regarding claim 6, Torsner, Medles, Sammour and Park disclose the method of claim 5. Torsner, Medles, Sammour and Park further disclose where the RRC IE indicates a HARQ process to be used for a corresponding transmission block (TB) transmitted in a downlink channel [Park discloses that the eNB allocates HARQ process IDs for receiving downlink data packets according to the persistent scheduling; and HARQ process IDs can be allocated by being included in an RRC message during call set up or radio bearer setup (Park paragraph 0087). The eNB transmits scheduling information on a physical data control channel (i.e. downlink channel) (Park paragraph 0088). This indicates that a HARQ process to be used for corresponding transmission block transmitted in a downlink channel]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 9, Torsner, Medles and Sammour disclose the method of claim 8. Torsner, Medles and Sammour already disclose regarding K HARQ processes and corresponding process IDs which indicate that no ACK/NACK is expected (see rejection of claim 8). Although Torsner, Medles and Sammour disclose that the parameter for HARQ process may be configured during a setup procedure (Sammour paragraph 0072); Torsner, Medles and Sammour do not expressly disclose regarding generating a radio resource control (RRC) message including a RRC information element (IE) identifying the K HARQ processes designated a No ACK/NACK expected.
However, in the same or similar field of invention, Park discloses that the HARQ process IDs can be allocated by being included in an RRC message during call set up or radio bearer setup (Park paragraph 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torsner, Medles and Sammour to have the feature of generating a radio resource control (RRC) message including a RRC information element (IE) identifying the K HARQ processes designated a No ACK/NACK expected; as taught by Park. The suggestion/motivation would have been to provide efficient use of radio resources in the wireless communication system (Park paragraph 0018).

Regarding claim 10, Torsner, Medles, Sammour and Park disclose the method of claim 9. Torsner, Medles, Sammour and Park further disclose regarding transmitting said generated RRC message, including said RCC IE identifying the K HARQ processes designated as No ACK/NACK, to said first end device [Park discloses that the eNB allocates HARS process IDs to the UE by being included in an RRC message during a call setup or radio bearer setup (Park paragraph 0087); indicating that the RRC message including the HARQ processes information is transmitted to the UE (i.e. an end device)]. In addition, the same motivation is used as the rejection of claim 9. 


Allowable Subject Matter

Claims 2-3, 7, 11-14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein identifying, at the first communications device, a first packet flow for which end to end retransmission of packets is supported includes identifying a first TCP packet flow between said first and second end device; and wherein said HARQ process identified by a HARQ process ID which is designated as indicating a HARQ suppression is a HARQ process applied to communication of packets corresponding to the first packet flow over said radio link , said HARQ process not supporting retransmission of data in response to a NACK and not requiring transmission of ACKs/NACKs from a receiving device to which data was transmitted over said radio link; and wherein a HARQ process which supports retransmission of data over said radio link is applied to packets of a packet flow which does not support end to end packet retransmission; in combination with all other limitations in the base claim and any intervening claims.
Claims 7 and 18 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein said HARQ process to which the first packet flow is assigned is to be used for a corresponding uplink (UL) transmission block (TB) transmitted in an uplink channel; in combination with all other limitations in the base claim and any intervening claims. 
Claim 11 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein said first communications device is said base station; wherein said first end device is a first user equipment (UE) device; wherein said first packet flow is a downlink packet flow; and wherein generating a RRC control message includes: generating a RRC control message including an RRC IE 'HARQ process ID for suppression in downlink', which communicates a value indicating which HARQ process IDs are to be used for Transport Blocks (TBs) in the downlink direction which do not require HARQ feedback to sender; in combination with all other limitations in the base claim and any intervening claims.
Claim 13 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein said first communications device is a first user equipment (UE) device which is said first end device; wherein said first packet flow is an uplink packet flow; and wherein generating a RRC control message includes: generating a RRC control message including an RRC IE 'HARQ process ID for suppression in uplink’, which communicates a value indicating which HARQ process IDs are to be used in the uplink direction for Transport Blocks (TBs) identified to not require HARQ feedback from receiver; in combination with all other limitations in the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed on 7/25/2022 with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On pages 14 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…Torsner reference does not discuss or suggest an end to end retransmission process where the ends of the process are other than the end of an air link with one of the ends being a base station…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
Claims are given their broadest reasonable interpretation during patent examination (MPEP § 2111). Torsner Figure 9 discloses communication over a radio link between two radio stations (i.e. first and second end devices located at each end of the packet flow). Torsner Figure 10 discloses a method where a radio connection is established between radio stations, and a retransmission can be requested for data units between two radio stations (Torsner Figure 10, step S4; Torsner paragraph 0045). In the examples of Figure 9 and 10, the radio stations may be UE and a base station, but the technology may be applied in any radio communications between two radio stations (Torsner paragraph 0044), which suggests an end to end retransmission process where ends of the process may be other than the end of an air link with one of the ends being a base station. 

On pages 15 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…the fact that some HARQ feedback reporting can be restricted or suppressed does not disclose or suggest that a packet flow for which end to retransmission of packets is supported …

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
As mentioned above, Torsner Figure 9 discloses communication over a radio link between two radio stations (i.e. first and second end devices located at each end of the packet flow). Torsner Figure 10 discloses a method where a radio connection is established between radio stations, and a retransmission can be requested for data units between two radio stations (Torsner Figure 10, step S4; Torsner paragraph 0045). This indicates support for end to end retransmission of packets for a packet flow between two end devices.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414